Title: To George Washington from Valentine Crawford, 6 May 1774
From: Crawford, Valentine
To: Washington, George



Dear Colo.,
Jacobs Creeke [Pa.] May 6th 1774

I am Sorrey to Enform you the disturbence betwen the white people and the Indens has pervented My going down the River as all the Jentlemen that went down is Returnd and Chefley Lost all there bagege as I have wrote More pertickler in My other and will Refair you to My Brother Lettr for the News.
I got My Canews and all My provisons Redy and Should have Set of in 2 or 3 days but for this aruption braking out which I bleve wase as much the White people falt as the Indens which has all Most Runed all the Setlers over the Monongahala, as the[y] Run as bad as they did in the year 1756 and fifty Sevin

down in Fredrik County there wase More then one thousand people Crosed the Monongahala in one day—So that I thought it dangrous to goe down with So Much of your property and So Came to a Resulution to Send my Son down to you to know what I must doe with your Sarvents and goods and how I must act with your hirelings as to the goods I have Stored them up and I went to Mr Simson as Soon as I Came up and ofered him Som of the Carpenters and all the Sarvents but he Refused taking of them for fear they would Run away but he has Now agreed to take Som of both the Carpenters to get the framing for the mill and the Sarvents to dig the Reace. Stephens Say he Is agreed to quit on provisor the Indens Should be att peace and you will Employ him a gain as he has got all his toolls out here and it is out of His power as he has got now Carages to get them back again and I am a fraid I Shell be oblige to Build a fort till this aruption is over which I am in hopes will Not Last Long But I hope you will write me full Instructions what I must doe Mr Simson yester day Seemed verey Much Sceard But I Cheard him up all I Could Butt him and his Nabours Seemed to Con Clude to Build a fort if times growd aney worse and I am a building of a Kind of a block house My Selfe and have Employd Som of your Carpenters in hilping of me which I Shell Setle with you for I have Run you to as Little Cost as posable I Can for provisons as our Jurney is Stopt but if peace Should be Made Soon I Shall proced as I have My Canews Redy with out you order Me to the Contrarey when My Son Returns as you are Largeley Engaged for Me and So Kindley wase My Securety to the Sheriff I have Sent you a Bill of Sa⟨le⟩ of my Land I Live on for fear of accidaents in war as you are the Last man in the world I Should Chuse to be Looser by Me En Case I Cant goe down the River for you if you Should Chuse to Sell the Sarvents My Brother William Crawford wants two of them and I want two of them but if there is the Lest Chanc of going I am Redy and willing to Serve you to the best of My abilitys and am dear Sir your Most Hble Sarvent

Vale: Crawford

